Title: To Benjamin Franklin from William Robertson, 4 August 1783
From: Robertson, William
To: Franklin, Benjamin


          
            Sir
            College of Edinburgh Aug. 4th 1783
          
          My eldest Son will have the honour of
            presenting this letter to Your Excellency. He has been educated to the profession of Law
            here, & during the vacation of the Courts of justice, purposes to make a rapid
            excursion to the Continent. As he will be two or three weeks at Paris, he is ambitious
            of being introduced to you, & of being able to tell his children that he had the
            honour of seeing a Man whose name they will often hear mentioned.
          If you can trust the partial testimony of a Father, I flatter myself you will find him
            possessed of such information, & such dispositions as not to be altogether unworthy
            of your notice. Permit me to hope that it will not be unpleasant to you to allow me to
            take this opportunity of recalling myself to your remembrance, & of assuring you
            that notwithstanding the various events which have happened since our acquaintance first
            commenced that I have the honour to be with great respect & attachment Sir Your Excellencys most obedient & most humble Servant
          
            William Robertson
          
        